Order filed June 25, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00288-CR
                                 ____________

                 KENYATTA WESLEY FREDERICK, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 413th Judicial District
                            Johnson County, Texas
                         Trial Court Cause No. F46217


                                     ORDER

      The clerk’s record in this appeal was filed March 18, 2013. A relevant item
has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The record
does not contain the motion for new trial filed March 19, 2013.

      The Johnson County District Clerk is directed to file a supplemental clerk=s
record on or before July 8, 2013, containing the motion for new trial filed March
19, 2013.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                        PER CURIAM